Mr. Justice Phillips delivered the opinion of the 'court: This is an appeal from a judgment of affirmance by the Appellate Court of a judgment of the circuit court of Montgomery county denying the petition of appellants for a writ of mandamus to compel appellees, as the president and trustees of the village of Donnellson, to dis-. connect certain territory from the village. The petition shows that 1198 acres of farm land belonging to the appellant Young, none of which was laid off into lots or blocks, was included within the territory of the village at the time of its organization, in 1897, and by this petition to the village board the appellants sought to *disconnect 880 acres of that farm land from the village. The petition was based on paragraph 206 of chapter 24 of the statutes, (Hurd’s Stat. 1897, p. 289,) which is as' follows: “That whenever the owners representing a majority of the area of land of any territory within any city ór village, and being upon the border and within the boundary thereof and not laid out into city or village lots or blocks, shall petition the city council of such city of the trustees of such village praying the disconnection of such territory therefrom, such petition shall be filed with the city clerk of such city or the president of the trustees of such, village, accompanied with a certificate of the county clerk showing that all city taxes or assessments due up to the time of presenting such petition are fully paid, at least ten days before the meeting of such city council or trustees at which it is proposed to present such petition, and the city clerk of such city or president of the trustees of such village shall present such petition to the city council or trustees, as the case may be, and upon such presentation the city council of such city or trustees of such village may, by ordinance to be passed by a majority of the members elected to such city council or board of village trustees, disconnect the territory described in such petition from such city or, village: Provided, however, that the territory so disconnected shall not thereby be exempted from taxation for the purpose of paying any indebtedness contracted by the corporate authorities of such city or village while such territory was within the limits thereof and remaining unpaid, but the same shall be assessed and taxed for the purpose of paying such indebtedness the same as if such territory had not been disconnected, until such indebtedness is fully paid.” The statute also provides that one certified copy of the ordinance shall be filed and recorded in the recorder’s office and another with the clerk of the county court, and the emergency clause is as follows: “Whereas, there is no valid law in force in this State enabling cities and villages to decrease their corporate limits, and special legislation therefor by the General Assembly is forbidden by the constitution of this State, therefore an emergency exists why this act should take effect immediately.” The answer of the appellees alleged that, as president and trustees of the village, they had duly acted upon the petition praying that the territory in question be disconnected from the village and had denied the same, and “that their right to grant or refuse the prayer of said petition to disconnect said territory involved the exercise of a sound discretion and was and is in no sense mandatory, and having in good faith and in accordance to their best judgment refused to grant the prayer of said petition, their action in so doing is not subject to judicial control.” The circuit court overruled appellants’ demurrer to the answer, and upon their refusal to answer further, judgment was entered against them accordingly, and for costs. The only question which it is necessary to consider is whether the appellees, as president and trustees of the village, had, under the statute, any discretionary power, in passing upon the appellants’ petition, to refuse it, or whether they were bound to grant it and pass the ordinance disconnecting said territory from the village after finding that the petitioners had complied with the statute and had brought themselves within its terms. The provisions of the statute with reference to disconnecting territory from a city or village are similar to the statute which provides for the annexation of territory to a city or village. Section 1 of the act of 1872 (Rev. Stat. p. 244) is as follows: “That on petition, in writing, signed by not less than three-fourths of the legal voters, and by the owners of not less than three-fourths (in value) of the property in any territory contiguous to any city or incorporated village or town, and not embraced within its limits, the city council or board of trustees of said city, village or town (as the case may be) may, by ordinance, annex such territory to such city, village or town, upon filing a copy of such ordinance, with an accurate map of the territory annexed (duly certified by the mayor of the city or president of the board of trustees of the village or town), in the office of the recorder of deeds in the county where the annexed territory is situated, and having the same recorded therein: Provided, that no portion, less than the whole of an incorporated city, town or village, shall be annexed to another incorporated city, town or village, except in the mode provided in this act for the annexation of the whole of an incorporated city, town or village, to another city, town or village.” The act of 1872 received a construction in Whittaker v. Village of Venice, 150 Ill. 195, where it was said (p. 202): “In this statute the legislature has named the conditions upon which territory may be annexed to a village. These conditions are, that a petition in writing for the annexation must be signed by three-fourths of the legal voters; that it must be signed by three-fourths (in value) of the owners, etc.; that the territory to be annexed must be contiguous to the village and not embraced within its limits. When these facts exist the board of trustees may accomplish the annexation by passing an ordinance therefor and recording the same, together with a map of the territory, in the recorder’s office; but the board is not authorized to determine, by the.exercise of its own judgment or discretion, whether it is wise or unwise or whether it is good or bad policy to make the annexation. The legislature could have clothed the board with such discretionary power, but it has not seen fit to do so. On the contrary, having complete control over the subject, the legislature has determined in advance that the existence of the facts stated settles the question of the advisability of the annexation. The only function of the board is to see to it that the territory is located as the statute prescribes and that the petition is signed as the statute directs. It is quite manifest that the action of the board of trustees of a village under section 1 is not such judicial action as will authorize a review of the proceeding by certiorari. Ho provision is made for a hearing by the voters and owners who do not sign the petition, and hence the board is not invested by the legislature with the power to pass upon their property rights or to make any decision in relation thereto. (Comrs. of Drainage District v. Griffin, 134 Ill. 330.) It is authorized to find the facts that the territory is contiguous to the village, and that the petition is signed by the proper number of voters and owners.” In like manner, whenever the owners of a majority of the area of any territory within and upon the border of any city or village, not laid out into city or village lots or blocks, shall petition the city council praying a disconnection of such territory, and all city taxes or assessments due to that time have been paid, the city council may, by ordinance, disconnect the territory. The word “may” in a similar connection in other statutes has been frequently held and construed to mean “must” or “shall,” and the term was so construed in section 1 of the act of 1872, with reference to the annexation of territory, in Whittaker v. Village of Venice, above cited. It is not susceptible of any other construction in the connection in which it is used in the statute of 1879, providing for the disconnection of territory. When facts exist of the character stated in section 1 of the act of 1879, and the same are set forth in a petition to the board, the board is not authorized to determine, by the exercise of its own judgment or discretion, whether it is g'ood of bad policy to disconnect the territory. The legislature has not seen proper to clothe the board of trustees with such discretionary powers. The legislature has determined that the existence of the facts stated settles the question as to the advisability of the connection. The only function of the board is to see to it that the territory is located and the petition is signed as the statute requires. These are the only questions of fact that the board of trustees is vested with power to determine, and its duty being to determine these facts, when it is found that they exist as stated in the petition, the legislature, by its declaration, has effected the disconnection of the territory, and hence mandamus may be had to compel the board to do its duty in determining them. Where a petition sets forth the facts required by section 1 of the act of 1879, then the legislature has imposed a mandatory duty upon the city or village board to determine the question of fact whether the facts stated in the petition are in accordance with, the statute and are true, and when that determination has been made upon the petition, then the legislative injunction on the village board is to adopt an ordinance disconnecting the territory, and there is no discretion in the village board with reference thereto. Its duty to find a question of fact, and its duty to comply with the act of the legislature by passing an ordinance when the facts have been determined, may be compelled by mandamus. The adoption of the ordinance is purely ministerial under this'act, and not a question of discretion with the village board. Here, the petition presented a case which would warrant the awarding of the writ. .The answer as presented showed no defense or reason why the writ should not be awarded. The demurrer thereto should have been sustained. It was error in the circuit court of Montgomery county to overrule the demurrer to the answer and to refuse to award the writ. It was error in the Appellate Court for the Third District to affirm the judgment of the circuit court. Bach of those judgments is reversed and the cause is remanded to the circuit court of Montgomery county, with directions to sustain the demurrer to the answer " and to award the writ. Reversed and remanded.